DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yousef et al. (US 2022/0060011, hereinafter “Yousef”).

The examiner notes that Yousef has a foreign priority filing date of 18 August 2020, thus has an earlier effective filing date than the instant application (25 August 2020). Therefore, Yousef qualifies as prior art under 35 U.S.C. 102(a)(2).

Claim 1: Yousef discloses a method of operating (Fig.1) a power switch (5) in a power distribution node (to load 2) controllably operated by a controller module (8 and 21), the method comprising: 
while a latch component (7) has latched a control output (8) to the power switch ([0032]), operably enter a low power consumption mode for the controller module (“sleep mode”; see [0039], [0038], and step 306); 
receive, by the controller module (at 21) in the low power consumption mode, a power characteristic of the power distribution node (21 being a comparator that compares the current sensor signal with a threshold value, the current sensor being indicative of a power characteristic of the power distribution node via the formula P = V*I; see [0036], where this comparison is undertaken while the microcontroller is in a sleep mode); 
compare the power characteristic with a threshold power characteristic value (“threshold signal applied through a second input 20”; see [0034]), and upon satisfying the comparison, operably enter a normal power consumption mode for the controller module (via the generated interrupt signal, which forces the microcontroller to wake, thus enter a normal power consumption mode; see [0036]), the normal power consumption mode consuming more power compared with the low power consumption mode (see [0039]); 
determine a desired power switch operating condition, by the controller module in the normal power consumption mode (step 405, in response to steps 401 and 402; see [0040]), in response to the power characteristic, and effect the determined desired power switch operating condition by way of controllably instructing the latch component to latch the control output in accordance with the desired determined power switch operating condition (see [0040], where the power switch operating condition is determined by the microcontroller following wakeup at 403 and based on the sensed current at 404); and 
operably re-enter the low power consumption mode for the controller module (step 306 and [0040] of Yousef, which discloses a system that performs this method, e.g. “if the characteristics indicate the current peak was caused by a transient capacitive load, the microcontroller main maintain the MOSFET 5 connection to maintain system availability”, which would then lead to a normal current on the load, step 301 of Fig.3, leading to the latch being enabled at 305 and sleep mode entered at 306; see [0039]).

Claim 4: Yousef discloses wherein the power characteristic of the power distribution node is at least one of a voltage value or a current value (a voltage value that indicates a load current value; see [0033]).
Claim 5: Yousef discloses wherein satisfying the comparison is indicative of the voltage value exceeding a threshold voltage value (i.e. the voltage value of the output of 24 exceeding a threshold voltage value provided at the output input to comparator 22; see Fig.1 and [0034]).
Claim 6: Yousef discloses operably entering the normal power consumption mode for the controller module (e.g. at 301) prior to receiving the power characteristic (prior to 302; see [0039]), comparing the power characteristic with a threshold power characteristic value (at 304), and upon failure to satisfy the comparison (i.e. NMI signal is low, indicating that the sensed current voltage is below the threshold), operably re-entering a low power consumption mode for the controller module (at 305; see [0039]).
Claim 7: Yousef discloses wherein operably entering the normal power consumption mode for receiving the power characteristic value occurs at a set of predetermined intervals (see [0039]: “As such, the microcontroller 8 monitors the current flowing using the ADC input 16 in intervals, as needed (step 304)”).
Claim 8: Yousef discloses wherein operably entering the normal power consumption mode for receiving the power characteristic value is based on receiving an encoded instruction received at a power sensor configured to sense the power characteristic (output of comparator 21, corresponding to a 1 bit “encoded instruction” in the form of an NMI interruption signal based on the current sensed at 4, which is intrinsically related to a power via P = V*I; see [0036] and [0034]; alternatively, the output PWM from 14 may be considered the “encoded instruction”, encoded via pulse width modulation and which establishes a threshold voltage for the “power sensor” 3, 24, 21; see [0034]).
Claim 9: Yousef discloses encoding the instruction configured to operably enter the normal power consumption mode for the controller module upstream of the power distribution node, and delivering the encoded instruction to the power distribution node by way of a power conductor (e.g. the power being sensed via a current sensor 4 located on the power conductor which is “encoded” via comparator 22 and delivered to the controller 8 to enter normal mode; see discussion above; it is noted that this is identical to the instant invention, where current is sensed via 44/46 via at least a comparator 162/164; see instant Figs.2-4).
Claim 10: Yousef discloses receiving in a control circuit (21, 24, and 4) configured for comparing the power characteristic with a threshold power characteristic value (i.e. “threshold signal” 20; see [0034]), and upon satisfying the comparison (when the input from the load current measurement is higher than the threshold), operably instructing the power switch to open to cease a flow of power (see [0041]).
Claim 11: Yousef discloses wherein the control circuit is further configured for comparing the power characteristic with a predetermined encoded instruction (e.g. received from PWM filter 18), and upon satisfying the comparison of the power characteristic with the predetermined encoded instruction, controllably operate the controller module to enter the normal power consumption mode (see [0040]-[0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12-14 and 16-20 are are rejected under 35 U.S.C. 103 as being unpatentable over Yousef.

Claim 2: Yousef discloses the limitations of claim 1, as discussed in greater detail above. 

Claim 12: Yousef discloses a power distribution node (Fig.1), comprising: 
a power switch (5) controllably operable to supply energy from an input (VBAT) to an output (Load 2) when the power switch is closed and to not supply energy from the input to the output when the power switch is open (see [0032] and [0036]); 
a latch component (7) controllably operable to latch a binary control output connected with the power switch, and operable to controllably close and open the power switch (see [0032]); 
a controller module (8) adapted to operate in a normal power consumption mode (wake mode (“active mode”; see claim 9, [0009], [0018], and [0039]) and a low power consumption mode (“lower powered sleep mode”; see [0039]), the normal power consumption mode consuming more power than the low power consumption mode (see [0039]), and configured to controllably operate the latch component to latch the binary control output in the normal power consumption mode (step 305, occurring in “active mode”; see [0039]); 
a limited supply power source (3, a battery, thus a “limited supply power source”) 
a control circuit (4, 24, and 21) configured to sense a power characteristic of the power distribution node (current, via 4 and 21; see [0033],[0034]), and upon satisfying a comparison of the power characteristic with a power characteristic threshold (with a “threshold signal applied through a second input 20”, see [00347]), instruct the controller module to enter the normal power consumption mode from the low power consumption mode (via interrupt output of the comparator; see [0036]); 
wherein, when in a normal power consumption mode (e.g. the mode of Fig.3), the controller module is further configured to re-enter the low power consumption mode after controllably operating the latch component to latch the binary control output (step 306 and [0040] of Yousef, which discloses a system that performs this method, e.g. “if the characteristics indicate the current peak was caused by a transient capacitive load, the microcontroller main maintain the MOSFET 5 connection to maintain system availability”, which would then lead to a normal current on the load, step 301 of Fig.3, leading to the latch being enabled at 305 and sleep mode entered at 306; see [0039]).

The only difference between the recited invention and Yousef is that Yousef does not clearly disclose the microcontroller “connected with and energized by” the “limited supply power source” (i.e. battery 3), as required by claims 2 and 12. However, it is implied that the battery source of Fig.1 is the only source of power, since battery 3 corresponds to a battery provided “in automotive applications”. See [0003]. Further, one of ordinary skill in the art would have clearly found the battery 3 of Yousef as a suitable source of power inherently required by a microcontroller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the battery 3 of Yousef as the power source of microcontroller 8 as the sole source of power in an automotive application and/or as a suitable power source as required by a microcontroller.

Claims 3 and 13: Yousef discloses the limited power source as a dischargeable power source (a battery 3). 
Claim 14: Yousef discloses wherein the power characteristic threshold is representative of at least one of an overcurrent condition of the power distribution node or an electrical fault of the power distribution node (an overcurrent condition or a fault; see [0041]).
Claim 16: Yousef discloses wherein the control circuit is further configured to compare the power characteristic with a predetermined wake code (e.g. provided via PWM 14 or a code provided to a DAC; see [0043]), and upon satisfaction of the comparison, instruct the controller module to enter the normal power consumption mode from the low power consumption mode (step 403 Fig.4; see [0040]).
Claim 17: Yousef discloses wherein, upon satisfying the comparison of the power characteristic with the power characteristic threshold, the control circuit is configured to operably reset the latch component to controllably open the power switch (see [0040] and [0041]).
Claim 18: Yousef discloses wherein the latch component is configured to ensure the binary control output is held latched until reset (see [0038], [0039], [0015]; the examiner further notes that a latch holding a binary output until reset is the inherent functionality of a latch in general).
Claim 19: Yousef discloses a set of power switches operably connected with a respective set of power distribution node outputs and a corresponding set of latch components operably connected with the set of power switches (see [0044], where Yousef discloses expanding the system to include “multiple fuses to be monitored by a single microcontroller”).
Claim 20: Yousef discloses wherein the control circuit is configured to sense a power characteristic associated with each respective power distribution node output, and wherein the controller module is configured to independently operate the set of latch components (see [0044], where Yousef discloses expanding the system to include “multiple fuses to be monitored by a single microcontroller”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yousef as applied to claim 12 above, and further in view of Gross et al. (US 10,409,744, hereinafter “Gross”).

Yousef discloses the limitations of claim 12, and further discloses “entering” a “normal power consumption mode” at a set of predetermined intervals (i.e. in monitoring the ADC at predetermined intervals in Fig.3 and [0039], which may be considered as “entering a normal power consumption mode” as discussed with regard to claim 7 above). However, Yousef does not clearly disclose “wherein the controller module is further configured to enter a normal power consumption mode from a low power consumption mode at a set of predetermined intervals”, as required by claim 15. Gross discloses in a similar processor with a sleep function, “the processor may be configured to periodically issue an event or an interrupt when it is in low-power mode. The processor may then wake from low-power mode to execute routine tasks.” See col.13,13-28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a controller additionally capable of entering a normal power consumption mode from a low power consumption mode at a set of predetermined intervals in order to perform routine tasks and/or in order to provide the periodic ADC sensing described in [0039] of Yousef.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
van Dirj et al. (US 2017/0110874) discloses a similar electronic fuse to that of Yousef. 
Vuteakis (US 2020/0149504) discloses a controller (125) and a latching circuit (140) to control a power switch (145) based on a measured current (105). 
Handy et al. (US 2019/0163248) discloses a similar power switch for an aircraft power distribution system (Fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849